—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 9, 1996, which ruled that claimant and others similarly situated were employees of Enesco Imports Corporation.
Claimant worked as a sales representative for Enesco Imports Corporation, a wholesaler of gift and collectible items. The Unemployment Insurance Appeal Board ruled that claimant was entitled to receive benefits after his employment by Enesco was terminated, finding that he had been an employee of Enesco and not an independent contractor. We affirm. This Court previously reviewed the nature of Enesco’s relationship *723with its sales representatives in Matter of Neil (Enesco Imports Corp.—Hudacs) (180 AD2d 990, lv denied 80 NY2d 758), wherein we determined that Enesco exercised sufficient control over the results achieved by its sales representatives or over the means used to achieve them to establish an employer/ employee relationship (see, Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). Our review of the record in the instant matter discloses that the only noteworthy change to have occurred in Enesco’s dealings with its sales representatives is that it currently requires them to sign a document affirming that they are working for Enesco as independent contractors. This factor is insufficient to justify a departure from our previous ruling in Matter of Neil (Enesco Imports Corp.—Hudacs) (supra) as it is well established that such contract terms are not dispositive of the issue of a claimant’s employment status (see, Matter of Pepsi Cola Buffalo Bottling Corp. [Hartnett], 144 AD2d 220, 222). On the contrary, under the circumstances presented here, there was substantial evidence to support the determination that claimant and those similarly situated were employees of Enesco and were, accordingly, eligible for benefits (see, Matter of Luff [Hudacs], 194 AD2d 1003, 1004).
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.